Case 1:18-cv-00981-CMA-MEH Document 267 Filed 09/30/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN, and
   KAY POE,
   On behalf of themselves and
   others similarly situated,

           Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO INC.,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1-5,

           Defendants.


        NOTICE OF RULE 41 VOLUNTARY DISMISSAL WITH PREJUDICE OF CLAIMS
                   AGAINST DEFENDANT U.S. OLYMPIC COMMITTEE


           The above-named Plaintiffs, by and through their attorneys of record, hereby

   voluntarily dismiss their claims against Defendant The United States Olympic Committee

   (and only this defendant) in the above-captioned matter with prejudice pursuant to Fed.

   R. Civ. P. 41(a)(1)(A)(i), each party to bear its own fees and costs.

           Dated this 30th day of September 2019.

                                                    /s/ Rex A. Sharp
                                                    Rex A. Sharp
                                                    Ryan C. Hudson
                                                    Larkin E. Walsh
Case 1:18-cv-00981-CMA-MEH Document 267 Filed 09/30/19 USDC Colorado Page 2 of 3




                                           Sarah T. Bradshaw
                                           REX A. SHARP, P.A.
                                           5301 West 75th Street
                                           Prairie Village, KS 66208
                                           913-901-0505
                                           913-901-0419 (fax)
                                           rsharp@midwest-law.com
                                           rhudson@midwest-law.com
                                           lwalsh@midwest-law.com
                                           sbradshaw@midwest-law.com

                                           Attorneys for Plaintiffs




                                       2
Case 1:18-cv-00981-CMA-MEH Document 267 Filed 09/30/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

         It is hereby certified that a true and correct copy of the foregoing document was

   filed and served, via the CM/ECF system on September 30, 2019, on all counsel of

   record.

                                                  (A duly signed original is available at the
                                                  office of Rex A. Sharp, PA)


                                           By:    Rex A. Sharp
                                                  Attorney for Plaintiffs




                                              3
